Title: To George Washington from William Shepard, 18 May 1782
From: Shepard, William
To: Washington, George


                        
                            Sir
                            May the 18th 1782
                        
                        As the General Courtmartial for the Trial of General McDougall is adjournd untill the tenth of June.
                        I beg the Favor of your Excellency to grant me leave of absence for that Term of time to Visit my Family
                            provided the service will not be injurd by it—Lt Colo. Mellen and Major Rice are Both Present with the Regt.
                        Should your Excellency have any Commands to the Eastward I should be Happy in Executing them. I have the
                            Honor to be your Excellencys obedt Humbe Servt
                        
                            Wm Shepard Colo. 11th Massts Regt

                        
                    